—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered December 22, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor improperly vouched for the credibility of the People’s witnesses and denigrated defense counsel during summation. We disagree. While some of the prosecutor’s comments exceeded the bounds of proper advocacy, the summation, as a whole, was not so prejudicial as to warrant reversal, particularly since the court sustained defense counsel’s objections and provided curative instructions (see, People v Santiago, 265 AD2d 351; People v Rodriguez, 174 AD2d 763). Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.